Citation Nr: 1012210	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-10 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D.M. 


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from February 1951 
to February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

As support for his claim, the Veteran and D.M. testified at 
a hearing before RO personnel in August 2008.  

In a February 2009 statement, the Veteran withdrew from the 
appeal several increased rating issues.  38 C.F.R. § 
20.204(b) (2009).  Therefore, these matters are not 
currently before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has the following service-connected 
disabilities:  residuals of a cold weather injury to the 
right lower extremity, rated as 20 percent disabling; 
residuals of a cold weather injury to the left lower 
extremity, rated as 20 percent disabling; residuals of a 
cold weather injury to the right hand, rated as 10 percent 
disabling; residuals of a cold weather injury to the left 
hand, rated as 10 percent disabling; bunions, hallux valgus, 
hammertoes, and calcaneal spurs as residuals of a cold 
weather injury to the right lower extremity, rated as 10 
percent disabling; bunions, hallux valgus, hammertoes, and 
calcaneal spurs as residuals of a cold weather injury to the 
left lower extremity, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; and bilateral 
hearing loss, rated as 0 percent disabling.  The combined 
service-connected disability rating is 70 percent, meeting 
the schedular percentage criteria for TDIU (under the 
combined rating table), with consideration of the bilateral 
factor and the fact that his cold weather disabilities are 
rated as one disability because they stem from a common 
etiology and affect a single body system.  

2.  There is an approximate balance of favorable and 
unfavorable evidence insofar as whether the Veteran's 
service-connected disabilities prevent him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria 
for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In any event, with regard to the TDIU issue, 
there is no need to discuss in detail whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA because, in light of the allowance of the claim, 
any error is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.  

Governing Laws and Regulations with Analysis - TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which 
the Rating Schedule prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

But for the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

In this case, the Veteran contends that he is unable to 
secure employment due to his service-connected disabilities 
- i.e., his cold weather residuals, his bilateral hearing 
loss, and his tinnitus.  He states that his service-
connected bilateral hearing loss and tinnitus have prevented 
him from securing substantially gainful employment since 
2000, when he retired from his job as a piano builder and 
tuner.  He asserts these disorders necessitated his 
retirement because his hearing loss prevented him from 
tuning the pianos properly.  See July 2006 audiological 
examination.  He also asserts that his service-connected 
cold-weather injuries to the right and left upper and lower 
extremities make it difficult for him to use his hands, 
arms, legs in playing, building, or tuning a piano.  
Although he can still play the piano from time to time, he 
still maintains he is not able to work a 40 hour work week 
or secure gainful employment.  He also adds he is not suited 
to any type of sedentary work, as he has only worked and 
trained as a musician, piano tuner, and piano builder for 
over 40 years post-service.  See November 2006 VA Form 21-
8940 (Application for Increased Compensation Based on 
Unemployability); March 2008 Substantive Appeal; June 2007 
Notice of Disagreement (NOD); Veteran's statements dated in 
December 2006, March 2007, August 2007, February 2009, and 
July 2009; December 2009 representative statement; and 
August 2008 hearing testimony.  The Veteran completed two 
years of college.  He is currently 80 years of age.  

In this case, the Veteran has the following service-
connected disabilities:  residuals of a cold weather injury 
to the right lower extremity, rated as 20 percent disabling; 
residuals of a cold weather injury to the left lower 
extremity, rated as 20 percent disabling; residuals of a 
cold weather injury to the right hand, rated as 10 percent 
disabling; residuals of a cold weather injury to the left 
hand, rated as 10 percent disabling; bunions, hallux valgus, 
hammertoes, and calcaneal spurs as residuals of a cold 
weather injury to the right lower extremity, rated as 10 
percent disabling; bunions, hallux valgus, hammertoes, and 
calcaneal spurs as residuals of a cold weather injury to the 
left lower extremity, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; and bilateral 
hearing loss, rated as 0 percent disabling.    The combined 
service-connected disability rating is 70 percent, with 
consideration of the bilateral factor and the fact that his 
cold weather disabilities are rated as one disability since 
they stem from a common etiology and affect a single body 
system.  38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Therefore, the 
schedular percentage criteria for TDIU are met.  38 C.F.R. 
§ 4.16(a).  

Consequently, the only remaining question is whether the 
Veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  Id.  In this regard, the evidence of record 
is somewhat mixed.  

In analyzing the evidence, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the 
same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 
169 (1991).

As to the evidence against the award of a TDIU, VA treatment 
records dated from 2004 to 2008 document treatment for 
colon, prostate, and liver cancer.  In short, many of these 
records attest to the occasional severity of the Veteran's 
nonservice-connected disorders in relation to his inability 
to secure employment.  VA oncology notes and treatment 
records dated in November 2004, May 2006, and February 2008 
indicate that he was doing well, was able to play the piano, 
and was able engage in daily activities, including exercise.  
An October 2007 VA examiner noted that the Veteran was able 
to garden, go to Disneyworld, and walk half a mile.  The 
examiner also opined that the Veteran's symptoms in his 
extremities were probably due to peripheral neuropathy from 
his nonservice-connected cancer, as opposed to his service-
connected cold weather disabilities.  The Veteran also 
underwent a VA cold weather protocol examination in 
September 2008.  The VA examiner opined that the Veteran was 
still able to do sedentary work, even though he could no 
longer work as a piano tuner due to his service-connected 
disabilities.  Overall, in summary, there is some probative 
evidence against a TDIU rating.      

As to the evidence in support of an award of a TDIU, the 
Veteran has submitted personal statements and testimony 
emphasizing his inability to build, tune, or play pianos for 
the purpose of gainful employment.  He contends he is not 
suited to any type of sedentary work, as he has only worked 
and trained as a musician, piano tuner, and piano builder 
for over 40 years post-service.  At the hearing he testified 
that after 2000 he attempted to work briefly playing the 
organ at a nearby church and also teaching piano students.  
However, he credibly indicates he was not able to work a 
full 40 hour week (i.e., engage in gainful employment) due 
to his service-connected disabilities.  At times the 
Veteran's submitted statements contrast with his statements 
to medical providers in terms of his ability to walk, jog, 
engage in daily activities, etc.  However, he has submitted 
a February 2007 lay statement from a music therapist 
discussing the Veteran's difficulty playing the piano due to 
his service-connected cold-weather injuries.  A July 2006 VA 
examiner records the Veteran's assertions that he was no 
longer able to work as a piano tuner because of his service-
connected hearing loss and tinnitus.  The examiner did not 
express disagreement with the Veteran's contention.  A 
private treatment letter dated in August 2008 reveals that 
after neurological testing, it is that physician's opinion 
that the Veteran's painful neuropathy in the upper and lower 
extremities is due to his service-connected cold weather 
injuries, as opposed to his cancer.  Finally, the September 
2008 VA cold weather examiner implied that the Veteran's 
cold weather injuries prevent him from doing work involving 
motor skills such as piano tuning and playing.  Given that 
the Veteran has never worked in any other field, this 
opinion provides some indirect evidence in support of a TDIU 
award.  In addition, credible lay statements and testimony 
from the Veteran throughout the course of the appeal provide 
some support for the VA examiner's conclusion.  Therefore, 
there is significant evidence in support of a TDIU.

The Board realizes the severity of the Veteran's nonservice-
connected colon, liver, and prostate cancer residuals and 
the Veteran's advancing age (80), as factors that likely 
also affect his ability to work.  But once again, his 
advancing age and nonservice-connected disorders cannot be 
considered for purposes of TDIU.  38 C.F.R. § 4.19.  
Although he frequently has advanced that he retired in 2000 
due to his service-connected problems, he has not submitted 
any contemporary evidence from that time period to sustain 
that theory.  But it should also be noted that the Veteran 
was self-employed.  In any event, voluntary retirement does 
not necessarily show unemployability and should not be used 
as the only evidence of unemployability.  Careful 
consideration has been given here to distinguishing a 
worsened disability that would have caused unemployability 
from unemployment simply due to retirement.  Here, 
regardless of the Veteran's earlier retirement, there is 
probative evidence demonstrating that he would currently not 
be able to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In addition, even without 
consideration of the effect of the Veteran's nonservice-
connected disabilities, there is some evidence clearly 
showing the Veteran's service-connected disabilities, 
standing alone, prevent him from securing employment.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The Board acknowledges that VA oncology notes and treatment 
records dated in November 2004, May 2006, and February 2008 
relate that the Veteran was doing well, was able to play the 
piano, and was able engage in daily activities, including 
exercise.  However, it should be noted that a person can 
still be too disabled to engage in employment even though he 
or she is up and about and fairly comfortable at home or 
upon limited activity.  See 38 C.F.R. § 4.10.  Moreover, as 
argued by the Veteran's representative, a Veteran does not 
have to prove that he or she is 100% unemployable in order 
to establish an inability to maintain a substantially 
gainful occupation, as required for a TDIU award pursuant to 
38 C.F.R. § 3.340(a).  Roberson v. Principi, 251 F.3d 1378, 
1385 (Fed. Cir. 2001)  

The Board has also considered the fact that the Veteran 
indicated at the hearing that after 2000 he attempted to 
work briefly playing the organ at a nearby church and also 
teaching piano students.  However, he credibly indicates he 
was not able to work a full 40 hour week due to his service-
connected disabilities.  It is important to emphasize that 
the ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  38 
C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  Marginal employment, i.e., earned annual income 
that does not exceed the poverty threshold for one person, 
is not considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  

In adjudicating this TDIU claim, the Board has also 
considered the doctrine of reasonable doubt.  As the U. S. 
Court of Appeals for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for Veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. 
§ 3007(b) [now 38 U.S.C.A. § 5107(b)], a 
Veteran is entitled to the "benefit of 
the doubt" when there is an approximate 
balance of positive and negative 
evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to 
benefits under laws administered by the 
Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in the matter, the 
benefit of the doubt in resolving each 
such issue shall be given to the 
claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. 
§ 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where 
the "fair preponderance of the evidence" is against the 
claim, the appellant loses and the benefit of the doubt rule 
has no application.  Gilbert, 1 Vet. App. at 56.  "A 
properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In the present case, there is an approximate balance of the 
positive and negative evidence for the TDIU issue.  The 
contrasting medical and lay evidence of record are all very 
probative.  But in such situations, the benefit of the doubt 
is resolved in the Veteran's favor.  Overall, the Board is 
satisfied that the Veteran's service-connected disabilities 
clearly prevent him from securing or following substantially 
gainful employment.  38 C.F.R. § 4.16.  Accordingly, his 
TDIU claim is granted.  38 C.F.R. § 4.3.


ORDER

A TDIU is granted, subject to the laws and regulations 
governing the payment of VA compensation.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


